Title: Richard N. Thweatt to Thomas Jefferson, 30 November 1816
From: Thweatt, Richard Noble
To: Jefferson, Thomas


          
            Dear Sir,
            Petersburg Nov 30th 1816
          
          Yours of the 22nd inst. I received only three days ago—Being abscent in the country with my family prevented my receiving it before—With respect to your box, I had previously Sent it to Richmond, addressed to the care of Mr Gibson, whom I had seen, and who informed me that he would contrive it to you if I would send it over to you him—I trust by this time it has reached you in Safety—I assure you it gave me great pleasure to execute this little office for you, and your anxiety with respect to the little trouble it might
			 give me is the only circumstance I regret, as that trouble, if it could be called so, was undertaken with great pleasure and Satisfaction.—
          
            Mrs Thweatt joins me in presenting you our most Sincere and profound respect
            yours & &
            Richard N. Thweatt
          
         